DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2020 and 3/10/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US PGPub. 2016/0056218. 	Regarding claim 1, Wang teaches a pixel define structure (2, fig. 2 and 9) [0035] , comprising:  	a pixel define layer (22, fig. 2 and 9) [0035] comprising a lyophobic material [0043] on a substrate (11, fig. 9) [0049], wherein the pixel define layer (22) comprises a stacked multilayer (stack of hydrofluorocarbon top and polyamide polymer  bottom, [0044]) comprising at least a first layer (bottom layer of 22; hereinafter called 22bottom) and a second layer (top layer of 22; hereinafter called 22top), the first layer (22bottom) being located between the substrate (11) and the second layer (22top), and wherein a mass percent of the lyophobic material [0046] in the second layer (22top) is greater than a mass percent of the lyophobic material [0046] in the first layer (22bottom) (Wang et al., fig,. 2 and 9). 	A mass percent of the lyophobic material [0046] in the second layer (22top) is considered to be greater than a mass percent of the lyophobic material [0046] in the first layer (22bottom) because the Asahi dual-functional pixel defining material used for the pixel defining layer (22) is fluororesin at its upper portion and is polyimide resin at its lower portion… As the fluororesin has a low density and cannot be dissolved in the solvent, … the fluororesin can gradually rise to a surface of a film…, thus the pixel defining layer is formed which is lyophobic at the upper portion and is lyophilic at the (the third layer being interpreted as the interface or interface layer between the top lyophobic/fluororesin portion and the bottom lyophilic/polyimide portion) to 6 layers (Wang et al., fig. 9, [0046]). 	Regarding claim 8, Wang teaches the pixel define structure according to claim 1, wherein the lyophobic material [0046] comprises at least one of fluorinated polymeric material (Fluororesin, [0046]) or chlorinated polymeric material (Wang et al., [0046]). 	Regarding claim 9, Wang teaches a display panel (fig. 2) [0021], comprising the pixel define structure according to claim 1 (Wang et al., fig, 2, [0021]).  	Regarding claim 10, Wang teaches the display panel according to claim 9, further comprising: the substrate (11); and an electrode (15, fig. 9) [0049] disposed on the substrate (11), wherein the pixel define layer (22) defines an opening (21, fig. 9) [0035] exposing at least a part of an upper surface of the electrode (15) (Wang et al., fig. 9).  	Regarding claim 11, Wang teaches a display device [0052], comprising the display panel (Fig. 2) according to claim 9 (Wang et al., fig, 2 and 9, [0052]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al US PGPub. 2018/0197927 in view of Wang et al. US PGPub. 2016/0056218. 	Regarding claim 12, Tan teaches a method (fig. 7a-7h) for manufacturing a display panel (fig. 7h) [0034], comprising:  	providing a substrate (2, fig. 7a) [0096];  	forming a patterned mask layer (12, fig. 7d) [0096] on the substrate (2);  	forming a pixel define layer (4, fig. 7f) [0096] comprising a lyophobic material (fluoro polymer, [0096]) on a region of the substrate (2) where the patterned mask layer is not formed (fig. 7f); and  	removing the patterned mask layer (12) (fig. 7e-7f) [0096] (Tan et al., fig. 7a-7h, [0096]).                                         Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method for manufacturing a display panel “wherein forming the pixel define layer by the ink jet printing process comprises: printing a first solution containing the lyophobic material on the region of the substrate to form the first layer; and printing a second solution containing the lyophobic material on the first layer to form the second layer, wherein the mass percent of the lyophobic material in the second solution is greater than the mass percent of the lyophobic material in the first solution,” as recited in claim 14. 	Claims 15-16 are also objected to for further limiting and depending upon .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892